Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 12, 2022. 

Amendments
           Applicant's response and amendments, filed September 12, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2-6, 8-9, 14, 25-28, 31-37, 48-50, 54-57, 62-63, 66, 68-69, 71-77, 79-84, and 86-93, and amended Claims 1, 10-13, 15-16, 20, 38, 40-41, 46-47, 51-53, 60-61, 70, and 78.
	Claims 1, 7, 10-13, 15-24, 29-30, 38-47, 51-53, 58-61, 64-65, 67, 70, 78, and 85 are pending. 

Election/Restrictions
Applicant has elected without traverse the invention of Group I, claim(s) 1, 7, 10-13, 15-24, 29-30, 38-47, 51-53, 58-61, 64-65, 67, 70, 78, and 85, drawn to a method for stimulating T cells.

Within Group I, Applicant has elected the following species, wherein:
i) the alternative non-naïve-like T cell marker is CCR7-, as recited in Claims 20-21; 
	ii) the alternative naïve-like T cell marker is CCR7+, as recited in Claims 17 and 21; 
	iii) the alternative recombinant receptor is a chimeric antigen receptor (CAR), as recited in Claim 30; 
	iv) the alternative stimulatory reagent is a primary agent that specifically binds to a member of a TCR complex, as recited in Claims 38 and 40; 
	v) the alternative stimulating condition is incubating the cells with a ratio of beads to cells that is from 1:1 to 10:1, as recited in Claims 51-52; and 
	vi) the alternative stimulatory condition result is more polyclonal or multiclonal compared to the input composition, as recited in Claim 85.

Response to Amendment
Applicant argues that CD4+ T cells and CD8+ T cells can be naïve-like or non-naïve-like. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The claims clearly recite CD4 and CD8 (Claims 59-61) as alternative T cell marker species to the T cell markers recited in Claims 17-21, for example. See also Claims 7 and 13, “or a CD8+ T cell subset thereof”.
	 
Claims 1, 7, 10-13, 15-24, 29-30, 38-47, 51-53, 58-61, 64-65, 67, 70, 78, and 85 are pending. 
	Claims 16, 18-19, 29, 53, 59-61, 64-65, 67, and 70 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 7, 10-13, 15, 17, 20-24, 30, 38-47, 51-52, 58, 78, and 85 are under consideration. 

Priority
This application is a 371 of PCT/US2018/046151 filed on August 9, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/543,359 filed on August 9, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on July 21, 2020 and September 12, 2022 that have been considered. 
The information disclosure statements filed July 21, 2020 and September 12, 2022 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
A plurality of NPL citation(s) have been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Objections
1. 	The prior objection to Claims 38, 40, and 78 is withdrawn in light of Applicant’s amendments to the claims to indent the elements or steps, which the Examiner finds persuasive. 

2. 	Claim 78 is objected to because of the following informalities: a comma is missing prior to the conjunction “or” between the (i) and (ii) clauses. See, for example, Claims 38 and 40. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3. 	Claim 78 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 78 is indefinite in the recitation of the term "optionally". It is unclear whether any of the limitations which follow the term "optionally" are required limitations. 
Therefore the metes and bounds of this claim are unclear.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 78 recites the broad recitation “memory T cells”, and the claim also recites “central memory T cells (Tcm) and/or effector memory T cells (Tem)” which is/are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Appropriate correction is required.

4. 	Claim 85 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “polyclonal” and “multiclonal” in the claim are relative terms which renders the claim indefinite. The term “polyclonal” and “multiclonal” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The specification appears to disclose that “polyclonal” may be synonymous with “multiclonal” ([0109], “polyclonal (or multiclonal)”). The specification also discloses the term “oligoclonality” [0210].
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “polyclonal”, and the claim also recites “multiclonal” which is/are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The specification fails to disclose how “polyclonal” is objectively distinguished from “multiclonal”, or even “oligoclonal”, and thus such lexicography appears to be an arbitrary and subjective determination. 
Appropriate correction is required.

5. 	Claim(s) 85 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The claim recites the wherein the stimulated composition is more polyclonal or multiclonal compared to the input composition.
Either this is an inherent property of (that naturally flows from) the method steps of the independent claim(s), or it is not. 
To the extent it is an inherent property (that naturally flows) from the positively recited method steps of the independent claim(s), then the instant claim fails to further limit the independent claim(s).
Furthermore, in regard to instant claims, it is noted that the "wherein the stimulated composition is more polyclonal or multiclonal [functional property]" clause does not recite any additional structure(s) and/or active method steps, but simply states a characterization or conclusion of the results of active method steps positively recited in the independent claim(s). Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
The specification fails to disclose a method for genetically engineering T cells comprising an incubating step and a step of introducing a nucleic acid encoding a genetically engineered recombinant receptor, thereby generating a stimulated composition yet does NOT also yield a stimulated composition more polyclonal or multiclonal compared to the input composition.
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

6. 	Claim(s) 85 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites the wherein the stimulated composition is more polyclonal or multiclonal compared to the input composition.
Either this is an inherent property of (that naturally flows from) the method steps of the independent claim(s), or it is not. 
The claim denotes that not all of the method steps of the independent claim(s) are able to achieve the functional property(ies) recited in the dependent claim.
To the extent it is not an inherent property (that naturally flows) from the positively recited method steps of the independent claim(s), then the claim is considered indefinite for failing to recite the method step(s) that is/are necessary and sufficient to predictably achieve the recited functional language. 
In the instant case, the limitation “wherein the stimulated composition is more polyclonal or multiclonal compared to the input composition” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the method steps positively recited in the independent claim(s), so it is unclear what else is required to the method in order to necessarily and predictably provide the functional characteristic. 
The specification fails to disclose a method for genetically engineering T cells comprising an incubating step and a step of introducing a nucleic acid encoding a genetically engineered recombinant receptor, thereby generating a stimulated composition yet does NOT also yield a stimulated composition more polyclonal or multiclonal compared to the input composition.
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.

When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in most cases, a §112(b) rejection that is based on functional language having unclear (or no) claim boundaries should be accompanied by a rejection under §112(a) based on failure to provide a written description for the claim. See MPEP 2173.05(g).
	Appropriate correction is required.

7. 	Claim(s) 85 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites the wherein the stimulated composition is more polyclonal or multiclonal compared to the input composition.
Either this is an inherent property of (that naturally flows from) the method steps of the independent claim(s), or it is not. 
The claim denotes that not all of the method steps of the independent claim(s) are able to achieve the functional property(ies) recited in the dependent claim.
To the extent it is not an inherent property (that naturally flows) from the positively recited method steps of the independent claim(s), then the claim is considered to lack adequate written description for failing to recite the method step(s) that is/are necessary and sufficient to predictably achieve the recited functional language. 
In the instant case, the limitation “wherein the stimulated composition is more polyclonal or multiclonal compared to the input composition” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the method steps positively recited in the independent claim(s), and thus the ordinary artisan would not know what modification(s) must be made to the method in order to necessarily and predictably achieve the functional characteristic. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
The claims fail to recite, and the specification fails to disclose, a method for genetically engineering T cells comprising an incubating step and a step of introducing a nucleic acid encoding a genetically engineered recombinant receptor, thereby generating a stimulated composition that yields a stimulated composition more polyclonal or multiclonal compared to the input composition, as opposed to a method for genetically engineering T cells comprising an incubating step and a step of introducing a nucleic acid encoding a genetically engineered recombinant receptor, thereby generating a stimulated composition that is unable to yield a stimulated composition more polyclonal or multiclonal compared to the input composition, for example.
The claims fail to recite, and the specification fails to disclose what modification(s) to a first a method for genetically engineering T cells comprising an incubating step and a step of introducing a nucleic acid encoding a genetically engineered recombinant receptor, thereby generating a stimulated composition, that is unable to yield a stimulated composition more polyclonal or multiclonal compared to the input composition transforms said first method into one that is now necessarily and predictably capable of yielding a stimulated composition more polyclonal or multiclonal compared to the input composition.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

8. 	Claims 1, 7, 10-13, 15, 17, 20-24, 30, 38-47, 51-52, 58, 78, and 85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “naïve-like” and “non-naïve-like” are indefinite because the specification does not clearly redefine the term.
The terms “naïve-like” and “non-naïve-like” in the claims are relative terms which renders the claim indefinite. The term “naïve-like” and “non-naïve-like” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The prior art (see rejections below) teach/disclose “naïve” T cells. Applicant’s recitation of “naïve-like”, for example, appears an attempt to capture cell types that are different than art-recognized naïve T cells; however, Applicant’s specification fails to define and describe how these “naïve-like” T cells are objectively different than and distinguished from art-recognized naïve T cells.
The modifier “-like” is considered an arbitrary and subjective determination. 
The specification fails to disclose when: 
a ‘naïve’ cell is objectively distinguished from a ‘naïve-like’ cell; 
a ‘naïve-like’ cell is objectively distinguished from a ‘non-naïve-like’ cell; and/or
a ‘non-naïve-like’ cell is objectively distinguished from a ‘non-naïve’ cell.
	Applicant has elected the naïve-like cells to express the cell marker species CCR7+, as recited in Claim 17, and recites that non-naïve like T cells include central memory T cells (Tcm), as recited in Claim 78. However, Lu et al (A Rapid Cell Expansion Process for Production of Engineered Autologous CAR-T Cell Therapies, Human Gene Therapy Methods 27(6): 209-218, December 1, 2016; of record in IDS) is considered relevant prior art for having taught that both naïve T cells and central memory T cells both express CCR7+ (Table 2), and that both naïve T cells and central memory T cells are less differentiated T cell subsets (pg 217, col. 1). Thus, it appears that Applicant’s generically recited “naïve-like” and “non-naïve-like” subgenera substantially overlap in function and cell marker expression profile(s), and are also discordant with art-recognized T cell subset lexicography.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9. 	Claim(s) 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berenson et al (U.S. 2003/0235908).
With respect to Claim 13, Berenson et al is considered relevant prior art for having disclosed methods for stimulating and expanding primary T cells using the Xcellerate system comprising the step of stimulating and expanding the T cells in the presence of a stimulatory reagent, e.g. an anti-CD3 antibody (primary agent, binds to a member of a TCR complex) and anti-CD28 antibody (secondary agent, a T cell costimulatory molecule) [0101], thereby generating a stimulated T cell composition. 
Berenson et al disclosed wherein the input T cell composition comprises a culture-initiating amount of T cells that is at least 1x10^8 T cells, e.g. 1x10^8 to 5x10^8 [0137]. 
Berenson et al disclosed wherein the T cells may be CD45RA+ [0093], and thus are considered “naïve-like” T cells. 
Berenson et al disclosed wherein the expanded T cells may be genetically modified for use in immunotherapy [0171].
With respect to Claim 15, Berenson et al disclosed wherein the input T cell composition comprises a culture-initiating amount of T cells that is at least 1x10^8 T cells, e.g. 1x10^8 to 5x10^8 [0137]. 
Thus, Berenson et al anticipate the claims. 

10. 	Claim(s) 7, 17, 20-22, 38-47, 51-52, 58, 78, and 85 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinrichs et al (Human effector CD8+ T cells derived from naïve rather than memory subsets possess superior traits for adoptive immunotherapy, Blood 117(3): 808-814, 2011).
With respect to Claims 1 and 7, Hinrichs et al is considered relevant prior art for having taught a method for stimulating T cells, the method comprising the steps of: 
i) incubating a T cell composition comprising naïve T cells (peripheral blood naturally comprises naïve T cells (Introduction, col. 1; Figure 1A) under stimulating conditions for at least 2 days (pg 809, col. 1, Methods, “transduction was performed 48 hours after initial stimulation”), and 
ii) introducing a nucleic acid encoding an engineered recombinant receptor (pg 809, col. 1, Methods, cell stimulation and transduction; Figure 3, legend). 
With respect to Claims 38-43, Hinrichs et al taught wherein the stimulatory reagent comprises anti-CD3 antibody (primary agent, binds to a member of a TCR complex) and anti-CD28 antibody (secondary agent, a T cell costimulatory molecule) (pg 809, col. 1, Methods, “Dynabeads…CD3/CD28”; Figure 3 legend “stimulated with CD3/CD28 beads”).
With respect to Claims 44-45, Hinrichs et al taught wherein the anti-CD3 antibody (primary agent) and anti-CD28 antibody (secondary agent) are present on the surface of a solid bead support (pg 809, col. 1, Methods, “Dynabeads…CD3/CD28”; Figure 3 legend “stimulated with CD3/CD28 beads”).
With respect to Claims 46-47, Hinrichs et al taught wherein the bead comprises a diameter of or of about 4.5 μm (Dynabeads CD3/CD28 T Cell Expander [0100]), a commercially available bead long-recognized in the art to have a diameter of 4.5um (ThermoFisher).
With respect to Claims 51-52, Hinrichs et al taught wherein the stimulating condition comprises incubating the cells with a ratio of beads to cells that is from or from about 1:1 (pg 809, col. 1, Methods, “Dynabeads…CD3/CD28”).
With respect to Claim 58, Hinrichs et al taught wherein the T cells are from a biological sample, to wit, peripheral blood (e.g. pg 809, col. 1, Methods, e.g. “leukapheresis samples”).
With respect to Claim 22, Hinrichs et al taught wherein the cells of the input composition have not been and are not, prior to the incubation, subjected to a selection step based on an endogenous T cell surface marker that differentiates between naïve-like T cells and non-naive-like T cells (Figure 3, legend).
With respect to Claim 17, Hinrichs et al taught wherein the naïve T cells are CCR7+ (pg 811, col. 1, “CCR7 was retained by TeffN cells”).
With respect to Claims 20-21 and 78, those of ordinary skill in the art have long-recognized that peripheral blood naturally and inherently comprises naïve and non-naïve T cells, wherein non-naïve T cells do not express CCR7, e.g. effector memory T cells (Matsuki et al, 2013; Figure 1a). 
With respect to Claim 85, such is considered to be an inherent property that naturally flows from the positively recited method step(s) of independent Claim 1.
Thus, Hinrichs et al anticipate the claims. 

11. 	Claim(s) 1, 7, 17, 20-22, 30, 39, 58, 78, and 85 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riddell et al (WO 12/129514; of record in IDS). 
With respect to Claims 1 and 7, Riddell et al is considered relevant prior art for having disclosed a method for stimulating T cells, the method comprising the steps of: 
i) incubating a T cell composition comprising naïve T cells (peripheral blood naturally comprises naïve T cells (e.g. pg 33, lines 5-6; pg 38, lines 1-5) under stimulating conditions (for at least 2-3 days (pg 33, line 8), and 
ii) introducing a nucleic acid encoding an engineered recombinant receptor, more specifically, a chimeric antigen receptor (e.g. pg 33, lines 4-6), 
wherein the stimulatory reagent comprises anti-CD3 antibody (primary agent, binds to a member of a TCR complex) (pg 15, line 30, “anti-CD3 monoclonal antibody”; pg 33, line 6).
With respect to Claim 30, Riddell et al disclosed wherein the recombinant receptor is a chimeric antigen receptor (e.g. pg 33, lines 4-6), 
With respect to Claim 17, Riddell et al disclosed wherein the naïve T cells are CD45RA+, CCR7+ (e.g. pg 10, lines 25-26).
With respect to Claims 20-21, Riddell et al disclosed wherein the non-naïve T cells are surface negative for CCR7 (e.g. pg 10, lines 19 and 28-29, “negative for expression CCR7”).
With respect to Claim 22, Riddell et al disclosed wherein the cells of the input composition have not been and are not, prior to the incubation, subjected to a selection step based on an endogenous T cell surface marker that differentiates between naïve-like T cells and non-naive-like T cells (pg 7, lines 14-16, polyclonal CAR T cells derived from bulk T cells; pg 33, lines 4-6).
With respect to Claim 39, Riddell et al disclosed wherein the stimulatory reagent comprises anti-CD3 antibody (primary agent, binds to a member of a TCR complex) (pg 15, line 30, “anti-CD3 monoclonal antibody”; pg 33, line 6).
With respect to Claim 58, Riddell et al disclosed wherein the T cells are from a biological sample, to wit, peripheral blood (e.g. pg 11, lines 25-26), collected in accordance with known techniques (pg 14, line 32).
With respect to Claim 78, Riddell et al disclosed wherein the non-naive-like T cells are memory T cells, central memory T cells (TcM), effector memory T (TEM) cells, and combinations thereof (e.g. pg 10, lines 6-30). 
With respect to Claim 85, Riddell et al disclosed wherein the stimulated composition is polyclonal (e.g. pg 7, line 14, “polyclonal unselected…CAR T cells”).
Thus, Riddell et al anticipate the claims. 

12. 	Claim(s) 1, 7, 10-13, 15, 17, 23-24, 30, 38-47, 58, 78, and 85 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsborg et al (WO 15/164675; of record).
With respect to Claims 1, 7, 13, 15, and 23-24, Ramsborg et al is considered relevant prior art for having disclosed a method of stimulating a T cell composition comprising naïve T cells, 
wherein the T cell composition is obtained from a biological sample, e.g. apheresis product (Example 2, [0327]), 
wherein the T cell composition comprises naïve T cells expressing the surface marker CCR7 [0215, 340],
wherein the initial T cell composition comprises about 2x10^8 T cells [0215, 333, 341], 
wherein the T cell composition is stimulated with a stimulatory reagent, e.g. anti-CD3 and/or anti-CD28 [0337], e.g. for a period of at least 3 days [0324, 350], and 
wherein the thus-stimulated T cell composition is genetically modified with a nucleic acid expressing a chimeric antigen receptor [0326, 350]. 
With respect to Claims 10-13 and 15, Ramsborg et al disclosed wherein the initial T cell composition comprises about 2x10^8 T cells [0215, 333, 341]. 
With respect to Claims 23-24 and 30, Ramsborg et al disclosed wherein the recombinant receptor is a chimeric antigen receptor (e.g. [0326, 350]). 
With respect to Claim 17, Ramsborg et al disclosed wherein the naïve T cells are CCR7+ (e.g. [0215, 340]).
With respect to Claims 38-43, Ramsborg et al disclosed wherein the stimulatory reagent comprises anti-CD3 antibody (primary agent, binds to a member of a TCR complex) and anti-CD28 antibody (secondary agent, a T cell costimulatory molecule) [0324, 350].
With respect to Claims 44-45, Ramsborg et al disclosed wherein the anti-CD3 antibody (primary agent) and anti-CD28 antibody (secondary agent) are present on the surface of a solid bead support (e.g. [0324], “anti-CD3/anti-CD28 beads”).
With respect to Claims 46-47, Ramsborg et al disclosed wherein the bead comprises a diameter of or of about 4.5 μm (Dynabeads M-450 CD3/CD28 T Cell Expander [0100]), a commercially available bead long-recognized in the art to have a diameter of 4.5um (ThermoFisher).
With respect to Claim 58, Ramsborg et al disclosed wherein the T cells are from a biological sample, e.g. apheresis product (Example 2, [0327]).
With respect to Claim 78, Ramsborg et al disclosed wherein the non-naive-like T cells are memory T cells or central memory T cells [e.g. 0210, 340-341].
With respect to Claim 85, such is considered to be an inherent property that naturally flows from the positively recited method step(s) of independent Claim 1.
Thus, Ramsborg et al anticipate the claims. 

13. 	Claim(s) 1, 7, 17, 20-22, 30, 38-47, 51-52, 58, 78, and 85 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Bitter et al (U.S. 2016/0362472; filed April 8, 2016).
With respect to Claims 1 and 7, Bitter et al is considered relevant prior art for having disclosed a method of stimulating a T cell composition comprising naïve T cells ([1294, 1529], “naïve T cells were obtained”), 
wherein the T cell composition is obtained from a biological sample, e.g. apheresis product ([1294], “blood from a normal apheresed donor”; [1529]),
wherein the T cell composition is stimulated for at least 10 days with a stimulatory reagent, e.g. anti-CD3/ anti-CD28 beads ([0863, 1294, 1529], “allowed to expand for about 10 days”), and 
wherein the thus-stimulated T cell composition is genetically modified with a nucleic acid expressing a chimeric antigen receptor ([1294], CART-CD123; [1529], CART-CD19). 
With respect to Claim 30, Bitter et al disclosed wherein the recombinant receptor is a chimeric antigen receptor (e.g. [1294], CART-CD123; [1529], CART-CD19).
With respect to Claim 22, Bitter et al disclosed wherein the cells of the input composition have not been and are not, prior to the incubation, subjected to a selection step based on an endogenous T cell surface marker that differentiates between naïve-like T cells and non-naive-like T cells [1294, 1529].
With respect to Claims 38-43, Bitter et al disclosed wherein the stimulatory reagent comprises anti-CD3 antibody (primary agent, binds to a member of a TCR complex) and anti-CD28 antibody (secondary agent, a T cell costimulatory molecule) [1294].
With respect to Claims 44-45, Bitter et al disclosed wherein the anti-CD3 antibody (primary agent) and anti-CD28 antibody (secondary agent) are present on the surface of a solid bead support (e.g. [1294], “anti-CD3/anti-CD28 beads (Dynabeads Human T-Expander CD3/CD28).
With respect to Claims 46-47, Bitter et al disclosed wherein the anti-CD3 antibody (primary agent) and anti-CD28 antibody (secondary agent) are present on the surface of a solid bead support (e.g. [1294], “anti-CD3/anti-CD28 beads (Dynabeads Human T-Expander CD3/CD28), a commercially available bead long-recognized in the art to have a diameter of 4.5um (ThermoFisher).
With respect to Claims 51-52, Bitter et al disclose wherein the bead-to-cell ratio was 3:1 [1294]. 
With respect to Claim 58, Bitter et al disclosed wherein the T cells are from a biological sample, e.g. apheresis product ([1294], “blood from a normal apheresed donor”; [1529]).
With respect to Claims 17, 20-21 and 78, Bitter et al do not disclose in [1294] nor [1529] depletion of non-naïve T cells. Those of ordinary skill in the art have long-recognized that peripheral blood naturally and inherently comprises naïve and non-naïve T cells, wherein naïve T cells express CCR7 and non-naïve T cells do not express CCR7, e.g. effector memory T cells (Matsuki et al, 2013; Figure 1a). 
With respect to Claim 85, such is considered to be an inherent property that naturally flows from the positively recited method step(s) of independent Claim 1.
Thus, Bitter et al anticipate the claims. 

14. 	Claim(s) 1, 7, 17, 20-22, 30, 39, 58, 78, and 85 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (A Rapid Cell Expansion Process for Production of Engineered Autologous CAR-T Cell Therapies, Human Gene Therapy Methods 27(6): 209-218, December 1, 2016; of record in IDS).
With respect to Claims 1 and 7, Lu et al is considered relevant prior art for having taught a method for stimulating T cells, the method comprising the steps of: 
i) incubating a T cell composition comprising naïve T cells (peripheral blood naturally comprises naïve T cells (e.g. pg 201, col. 2, Methods, PBMCs were collected from the apheresis products”) under stimulating conditions for at least 2 days (pg 210, col. 2, Methods, “activated….for 2 days”), and 
ii) introducing a nucleic acid encoding an engineered recombinant receptor, more specifically, a chimeric antigen receptor (e.g. (pg 210, col. 2, Methods, retroviral transduction, CD19 CAR),
wherein the stimulatory reagent comprises anti-CD3 antibody (primary agent, binds to a member of a TCR complex) (pg 201, col. 2, Methods, “anti-CD3 monoclonal antibody”).
With respect to Claim 30, Lu et al taught wherein the recombinant receptor is a chimeric antigen receptor (entire paper, e.g. pg 210, col. 1, Methods, “encoding the CD19 CAR”).
With respect to Claim 17, Lu et al taught wherein the naïve T cells are CD45RA+, CCR7+ (e.g. Table 2).
With respect to Claims 20-21, Lu et al taught wherein the non-naïve T cells are surface negative for CCR7 (e.g. Table 2).
With respect to Claim 22, Lu et al taught wherein the cells of the input composition have not been and are not, prior to the incubation, subjected to a selection step based on an endogenous T cell surface marker that differentiates between naïve-like T cells and non-naive-like T cells (pg 210, col. 2, Methods).
With respect to Claim 39, Lu et al taught wherein the stimulatory reagent comprises anti-CD3 antibody (primary agent, binds to a member of a TCR complex) (pg 201, col. 2, Methods, “anti-CD3 monoclonal antibody”).
With respect to Claim 58, Lu et al taught wherein the T cells are from a biological sample, to wit, peripheral blood cells (e.g. pg 201, col. 2, Methods, PBMCs were collected from the apheresis products”).
\With respect to Claims 17, 20-21 and 78, Lu et al taught wherein the non-naive-like T cells are memory T cells, central memory T cells (TcM), effector memory T (TEM) cells, and combinations thereof (e.g. Table 2). Those of ordinary skill in the art have long-recognized that peripheral blood naturally and inherently comprises naïve and non-naïve T cells, wherein naïve T cells express CCR7 and non-naïve T cells do not express CCR7, e.g. effector memory T cells (Matsuki et al, 2013; Figure 1a). 
With respect to Claim 85, such is considered to be an inherent property that naturally flows from the positively recited method step(s) of independent Claim 1.
Thus, Lu et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15. 	Claims 1, 7, 10-13, 15, 17, 20-24, 30, 38-47, 51-52, 58, 78, and 85 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ramsborg et al (WO 15/164675; of record) in view of Bitter et al (U.S. 2016/0362472; filed April 8, 2016).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claims 1, 7, 13, 15, and 23-24, Ramsborg et al is considered relevant prior art for having disclosed a method of stimulating a T cell composition comprising naïve T cells, 
wherein the T cell composition is obtained from a biological sample, e.g. apheresis product (Example 2, [0327]), 
wherein the T cell composition comprises naïve T cells expressing the surface marker CCR7 [0215, 340],
wherein the initial T cell composition comprises about 2x10^8 T cells [0215, 333, 341], 
wherein the T cell composition is stimulated with a stimulatory reagent, e.g. anti-CD3 and/or anti-CD28 [0337], e.g. for a period of at least 3 days [0324, 350], and 
wherein the thus-stimulated T cell composition is genetically modified with a nucleic acid expressing a chimeric antigen receptor [0326, 350]. 
Ramsborg et al disclosed wherein the anti-CD3 antibody (primary agent) and anti-CD28 antibody (secondary agent) are present on the surface of a solid bead support (e.g. [0324], “anti-CD3/anti-CD28 beads”).

Ramsborg et al do not disclose the bead-to-cell ratio used during the stimulation/expansion step(s). 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, 17, and 51-52, Bitter et al is considered relevant prior art for having disclosed a method of stimulating a T cell composition comprising naïve T cells ([1294, 1529], “naïve T cells were obtained”), 
wherein the T cell composition is obtained from a biological sample, e.g. apheresis product ([1294], “blood from a normal apheresed donor”; [1529]),
wherein the T cell composition is stimulated for at least 10 days with a stimulatory reagent, e.g. anti-CD3/ anti-CD28 beads ([0863, 1294, 1529], “allowed to expand for about 10 days”), and 
wherein the thus-stimulated T cell composition is genetically modified with a nucleic acid expressing a chimeric antigen receptor ([1294], CART-CD123; [1529], CART-CD19). 
Bitter et al disclosed wherein the anti-CD3 antibody (primary agent) and anti-CD28 antibody (secondary agent) are present on the surface of a solid bead support (e.g. [1294], “anti-CD3/anti-CD28 beads (Dynabeads Human T-Expander CD3/CD28).
Bitter et al disclosed wherein the bead-to-cell ratio was 3:1 [1294]. 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, genetics, cell biology, immunology, and CAR-T immunotherapies. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the Rambsborg et al method of stimulating T cells to comprise the use of the CD3xCD28 beads at a bead-to-cell ratio between 1:1 to 10:1, e.g. 3:1, as disclosed by Bitter et al, with a reasonable expectation of success because Bitter et al successfully reduced to practice the ability to stimulate a T cell composition using CD3xCD28 beads at a bead-to-cell ratio of 3:1. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 10-13 and 15, Ramsborg et al disclosed wherein the initial T cell composition comprises about 2x10^8 T cells [0215, 333, 341]. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
With respect to Claims 23-24 and 30, Ramsborg et al disclosed wherein the recombinant receptor is a chimeric antigen receptor (e.g. [0326, 350]). 
Bitter et al disclosed wherein the recombinant receptor is a chimeric antigen receptor (e.g. [1294], CART-CD123; [1529], CART-CD19).
With respect to Claims 38-43, Ramsborg et al disclosed wherein the stimulatory reagent comprises anti-CD3 antibody (primary agent, binds to a member of a TCR complex) and anti-CD28 antibody (secondary agent, a T cell costimulatory molecule) [0324, 350].
Bitter et al disclosed wherein the stimulatory reagent comprises anti-CD3 antibody (primary agent, binds to a member of a TCR complex) and anti-CD28 antibody (secondary agent, a T cell costimulatory molecule) [1294].
With respect to Claims 44-45, Ramsborg et al disclosed wherein the anti-CD3 antibody (primary agent) and anti-CD28 antibody (secondary agent) are present on the surface of a solid bead support (e.g. [0324], “anti-CD3/anti-CD28 beads”).
Bitter et al disclosed wherein the anti-CD3 antibody (primary agent) and anti-CD28 antibody (secondary agent) are present on the surface of a solid bead support (e.g. [1294], “anti-CD3/anti-CD28 beads (Dynabeads Human T-Expander CD3/CD28).
With respect to Claims 46-47, Ramsborg et al disclosed wherein the bead comprises a diameter of or of about 4.5 μm (Dynabeads M-450 CD3/CD28 T Cell Expander [0100]), a commercially available bead long-recognized in the art to have a diameter of 4.5um (ThermoFisher).
Bitter et al disclosed wherein the anti-CD3 antibody (primary agent) and anti-CD28 antibody (secondary agent) are present on the surface of a solid bead support (e.g. [1294], “anti-CD3/anti-CD28 beads (Dynabeads Human T-Expander CD3/CD28), a commercially available bead long-recognized in the art to have a diameter of 4.5um (ThermoFisher).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
With respect to Claim 58, Ramsborg et al disclosed wherein the T cells are from a biological sample, e.g. apheresis product (Example 2, [0327]).
Bitter et al disclosed wherein the T cells are from a biological sample, e.g. apheresis product ([1294], “blood from a normal apheresed donor”; [1529]).
With respect to Claim 22, Bitter et al disclosed wherein the cells of the input composition have not been and are not, prior to the incubation, subjected to a selection step based on an endogenous T cell surface marker that differentiates between naïve-like T cells and non-naive-like T cells [1294, 1529].
With respect to Claims 17, 20-21 and 78, Ramsborg et al disclosed wherein the naïve T cells are CCR7+ (e.g. [0215, 340]), and wherein the non-naive-like T cells are memory T cells or central memory T cells [e.g. 0210, 340-341].
Bitter et al do not disclose in [1294] nor [1529] depletion of non-naïve T cells. Those of ordinary skill in the art have long-recognized that peripheral blood naturally and inherently comprises naïve and non-naïve T cells, wherein naïve T cells express CCR7 and non-naïve T cells do not express CCR7, e.g. effector memory T cells (Matsuki et al, 2013; Figure 1a). 
With respect to Claim 85, such is considered to be an inherent property that naturally flows from the positively recited method step(s) of independent Claim 1.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
16. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	ThermoFisher Scientific, DynabeadsTM M-450 product description (thermofisher.com/order/catalog/product/14011; last visited October 6, 2022), bead diameter of 4.5 microns.

	Matsuki et al (CD45RA–Foxp3high activated/effector regulatory T cells in the CCR7+ CD45RA– CD27+ CD28+ central memory subset are decreased in peripheral blood from patients with rheumatoid arthritis, Biochem. & Biophys. Res. Comm. 438: 778-783, 2013) is considered relevant prior art for evidencing that peripheral blood naturally comprises naïve and non-naïve T cell population subsets, including central memory and effector memory T cells (Figure 1a), wherein the naïve T cells are surface positive for CCR7, and non-naïve effector memory T cells are surface negative for CCR7 (Figure 1a).

Conclusion
17. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631